     Case 8:19-cr-00061-JVS Document 737 Filed 08/19/21 Page 1 of 8 Page ID #:15764



 1   TRACY L. WILKISON
     Acting United States Attorney
 2   SCOTT M. GARRINGER
     Assistant United States Attorney
 3   Chief, Criminal Division
     ALEXANDER C.K. WYMAN (Cal. Bar No. 295339)
 4   Assistant United States Attorney
     Major Frauds Section
 5        1100 United States Courthouse
          312 North Spring Street
 6        Los Angeles, California 90012
          Telephone: (213) 894-2435
 7        Facsimile: (213) 894-6269
          Email:     Alex.Wyman@usdoj.gov
 8
     BRETT A. SAGEL (Cal. Bar No. 243918)
 9   Assistant United States Attorney
          Ronald Reagan Federal Building
10        411 West Fourth Street, Suite 8000
          Santa Ana, California 92701
11        Telephone: (714) 338-3598
          Facsimile: (714) 338-3708
12        Email:      Brett.Sagel@usdoj.gov

13   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
14
                              UNITED STATES DISTRICT COURT
15
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
16
     UNITED STATES OF AMERICA,                 SA CR No. 19-061-JVS
17
                Plaintiff,                     GOVERNMENT’S OPPOSITION TO
18                                             DEFENDANT’S MOTION TO DISMISS OR
                      v.                       MOTION FOR A MISTRIAL (CR 706)
19
     MICHAEL JOHN AVENATTI,                    Exhibit 1 filed under seal
20
                Defendant.
21

22

23         Plaintiff United States of America, by and through its counsel

24   of record, the Acting United States Attorney for the Central District

25   of California and Assistant United States Attorneys Brett A. Sagel

26   and Alexander C.K. Wyman, hereby files its Opposition to Defendant’s

27   Motion to dismiss or, in the alternative, motion for a mistrial, for

28   discovery violations (CR 706).
     Case 8:19-cr-00061-JVS Document 737 Filed 08/19/21 Page 2 of 8 Page ID #:15765



 1         This Opposition is based upon the attached memorandum of points

 2   and authorities, Exhibit 1 filed contemporaneously under seal, the

 3   evidence and testimony at trial, the files and records in this case,

 4   and such further evidence and argument as the Court may permit.

 5    Dated: August 19, 2021               Respectfully submitted,

 6                                         TRACY L. WILKISON
                                           Acting United States Attorney
 7
                                           SCOTT M. GARRINGER
 8                                         Assistant United States Attorney
                                           Chief, Criminal Division
 9

10                                               /s/
                                           BRETT A. SAGEL
11                                         ALEXANDER C.K. WYMAN
                                           Assistant United States Attorneys
12
                                           Attorneys for Plaintiff
13                                         UNITED STATES OF AMERICA
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                               2
     Case 8:19-cr-00061-JVS Document 737 Filed 08/19/21 Page 3 of 8 Page ID #:15766



 1                       MEMORANDUM OF POINTS AND AUTHORITIES

 2   I.    INTRODUCTION

 3         On August 15, 2021, defendant filed the present motion to

 4   dismiss or alternatively for a mistrial for purported discovery

 5   violations that defendant specifically raised for the first time,

 6   according to defendant, on August 12, 2021.          Although defendant now

 7   claims that the Tabs data is critical for his defense, defendant

 8   never once in numerous filings over two years mentioned Tabs data

 9   even after the government specifically identified it in a prior

10   filing.    The prosecution team has produced what it has in its

11   possession and has complied with its discovery obligations.

12   Defendant’s filing is not founded in law or fact and the Court should

13   deny it in its entirety.

14   II.   ARGUMENT

15         A.    Procedural Background

16         On July 28, 2019, defendant sought “unfettered access” to the

17   Eagan Avenatti LLP (“EA LLP”) servers claiming access to the servers

18   was critical to defendant’s defense.         (CR 50.)    Defendant made no

19   reference to Tabs data or the need for access to Tabs.            On August 12,

20   2019, the government opposed defendant’s request for “unfettered

21   access” because, among other reasons, the servers did not belong to

22   defendant, but noted that the government had offered alternative

23   procedures to defendant for over three months to have access to the

24   servers.    (CR 55.)    The government had offered defendant to work with

25   the Privilege Review Team or the EA LLP receiver, but defendant

26   refused the alternatives.       The government also stated that defendant

27   failed to identify with any specificity any files or documents he

28   believed he were missing or needed, and the government identified the
     Case 8:19-cr-00061-JVS Document 737 Filed 08/19/21 Page 4 of 8 Page ID #:15767



 1   financial records the government had already produced, including the

 2   QuickBooks files.      (Id.)1

 3         On August 19, 2019, defendant filed a reply and failed to

 4   address anything in the government’s opposition other than to

 5   continue to claim he wanted unfettered access to the EA LLP servers.

 6   (CR 62.)    The Court denied defendant’s motion under Rule 16 or other

 7   discovery authority, ruling that neither defendant’s “broad brush

 8   demand for ‘unfettered’ access to the Subject Devices nor his list of

 9   categories” provided defendant with a right to the EA LLP servers.

10   (CR 63.)    The Court remarked that the government was already

11   producing financial discovery, including the QuickBooks records, and

12   defendant had two alternative means to obtain the records he sought,

13   but failed to avail himself to them (including working with the

14   Privilege Review Team or the EA LLP receiver).           (Id.)

15         After the Court denied defendant’s request for unfettered access
16   to the EA LLP servers, the government agreed to defendant’s request
17   (which he had made for the first time) to review the EA LLP servers
18   and arranged for defendant to meet with the Privilege Review Team at
19   IRS-CI’s offices in Los Angeles.        To facilitate defendant’s review,

20   an IRS-CI computer investigative specialist was able to set up a

21   virtual computer system to access and search the forensic copy of the

22

23         1In defendant’s motion, he claims the government only produced
     one version of QuickBooks in the discovery (CR 706 at 1); however,
24   this is not accurate. The government produced QuickBooks in its
     native format on two occasions on June 5, 2019 (USAO_00119925), and
25   August 26, 2019 (USAO_00164123), as defendant can certainly see from
     the detailed discovery index the government provides with each
26   discovery production. Although the native versions of the QuickBooks
     files are currently in Los Angeles so the undersigned cannot review
27   them at this time to verify, it is the government’s understanding
     that the native QuickBooks files allow the user to see the various
28   versions saved over time -- and the government used and/or provided
     to its expert the last in time version of the files.
                                        2
     Case 8:19-cr-00061-JVS Document 737 Filed 08/19/21 Page 5 of 8 Page ID #:15768



 1   EA LLP server based on what defendant sought.2          Defendant visited

 2   IRS-CI on two occasions in September and October 2019, and the

 3   computer investigative specialist ran searches on the EA LLP servers

 4   at defendant’s request.       Based on defendant’s visits and search

 5   requests, he was provided over 51,000 files in October 2019 from the

 6   servers.    (See CR 195 at 5.)      After the productions in October 2019,

 7   defendant neither requested any further documents or files from the

 8   servers nor requested to visit or review the servers again until

 9   filing a motion in June 2020.

10         After the Privilege Review Team produced the search warrant

11   returns from the EA LLP digital devices, including the servers, both

12   the potentially privileged and non-privileged material, on June 15,

13   2020, defendant sought further access to the EA LLP devices claiming

14   he needed access to critical material for his defense.            (CR 193.)

15   Defendant again did not mention Tabs.         On June 22, 2020, the

16   government opposed defendant’s motion noting, among other reasons,

17   that defendant simply offered vague and conclusory claims that he was

18   entitled to the EA LLP servers.        (CR 195.)    The government even

19   stated that defendant failed to identify any specific evidence or

20   files that he claimed were not produced.          The government described in

21   detail (and attached exhibits) the records that were obtained from

22   the search (and were in the possession of the prosecution team),

23

24
           2Defendant claims in his motion that he was permitted access to
25   certain emails and client pleadings on the server, but was not
     permitted any access to any other files, data, or software programs
26   on the servers. (CR 706 at 7.) Not surprisingly, this statement is
     not supported by any declaration or exhibit as it is simply false.
27   The computer investigative specialist, who will testify according to
     defendant today, will state that he provided defendant with what
28   defendant requested and at no point prohibited his access to any
     files, data, or software programs on the servers.
                                        3
     Case 8:19-cr-00061-JVS Document 737 Filed 08/19/21 Page 6 of 8 Page ID #:15769



 1   including cost and fee information.          The government provided examples

 2   of the QuickBooks records produced to defendant (CR 195 Exs. 3-5) as

 3   well as the Tabs cost bills attached to emails sent to defendant (id.

 4   Exs. 6-7).    These emails with Tabs printouts are what the government

 5   introduced into evidence at trial.           (Trial Exhibits 48, 174).

 6   Despite producing these examples of Tabs printouts in June 2020,

 7   defendant never once asked for the Tabs data prior to trial.

 8         Defendant did not raise the Tabs data at the hearing on his

 9   motion seeking further access to the EA LLP servers.            The Court

10   addressed defendant’s claims as well as “how th[e] situation came

11   about.”    (RT 7/6/20 at 11.)     The Court first recognized that the

12   government provided defendant opportunities to meet with the

13   Privilege Review Team to search the EA LLP servers, which defendant

14   only availed himself of twice the previous year, but had made no

15   efforts since.     (Id.)   The Court, citing Pennsylvania v. Ritchey, 480

16   U.S. 39, 59 (1987), found there was no discovery obligation to
17   provide defendant further access, but if “defendant believes that
18   there is a gap in the production, the defendant flags that for the
19   Court by way of a Motion to Compel.”          (RT 7/6/20 at 12-13.)     The

20   Court denied defendant’s motion.        (CR 199.)

21         Defendant filed a civil contempt motion, which included

22   allegations that the government failed to produce “exculpatory

23   financial information relating to fees and expenses.”            (CR 415 at 8.)

24   The government responded that the information was not in its

25   possession, likely did not exist, or was provided to defendant in the

26   discovery the government previously produced.           (CR 418 at 14.)     The

27   government detailed the financial records that the government had

28   produced to defendant relating to fees and expenses and remarked that

                                              4
     Case 8:19-cr-00061-JVS Document 737 Filed 08/19/21 Page 7 of 8 Page ID #:15770



 1   it was not the first time defendant failed to specify any such

 2   missing exculpatory financial materials.          (Id.)   Defendant filed a

 3   reply and itemized things he did not believe he received in

 4   discovery, but did not identify any financial documents or programs,

 5   specifically Tabs.      (CR 428.)

 6         As defendant elicited at trial, there were two references to

 7   Tabs in memoranda of interviews (“MOI”) with Judy Regnier on July 25,

 8   2019, and November 19, 2019.        These MOIs were produced to defendant

 9   in discovery in this case on October 5, 2019, and March 17, 2020,

10   respectively.3     At least as of the time of the filing in June 2020,
11   defendant had the reports referencing Tabs data, and after the
12   government filed its opposition on June 22, 2020, defendant knew what
13   the prosecution team had in its possession in relation to the Tabs
14   data -- or printouts of the data attached to emails.            Moreover, in
15   drafting this opposition, the government conducted a search in its
16   electronic database for key words similar to the Tabs printouts in
17   Trial Exhibits 48 and 174 and was able to identify approximately 15
18   similar printouts, which are filed contemporaneously under seal as
19   Exhibit 1.    All of these printouts have long since been produced in

20   discovery.

21         Defendant now claims, “As for Tabs, the government has never

22   produced the data nor has [defendant] ever been given access to the

23   electronic Tabs data despite his requests and its clear relevance and

24   importance to the defense.”       (CR 706 at 2.)     Defendant’s motion makes

25

26

27         3Although the November 19, 2019, MOI of Judy Regnier was not
     produced to defendant in this case until March 17, 2020, defendant
28   received this MOI as part of his Jencks production in the SDNY Nike
     matter in December 2019.
                                        5
     Case 8:19-cr-00061-JVS Document 737 Filed 08/19/21 Page 8 of 8 Page ID #:15771



 1   clear, however, that the first time defendant ever asked specifically

 2   for Tabs data was on August 12, 2021.         (Id.)

 3           B.   The Government Has Produced What Is in the Prosecution
                  Team’s Possession
 4

 5           The government’s discovery obligations generally extend to

 6   materials that are in the possession of the government’s prosecution

 7   team.    See United States v. Cano, 934 F.3d 1002, 1023 (9th Cir. 2019)

 8   (materials “in the possession of the government” are those that the

 9   prosecution team “has ‘knowledge of and access to’” (quoting United

10   States v. Bryan, 868 F.2d 1032, 1036 (9th Cir. 1989)).
11           As the government has provided to the Court and defendant in
12   numerous previous filings, defendant received everything the
13   prosecution team received from the EA LLP digital devices and more.
14   The prosecution team did not conduct the review of the digital
15   devices, and at no point in over two years, despite numerous filings,
16   did defendant ever identify Tabs as something he wanted or was
17   missing.     Moreover, defendant had access to the forensic image of the
18   EA LLP server and was provided anything he asked for on the server.
19   Defendant only availed himself of the server on two occasions and

20   presumably never asked for anything related to Tabs.            The Court can

21   and should see these latest allegations for what they are: baseless.

22   III. CONCLUSION

23           For the foregoing reasons, the government respectfully requests

24   that this Court deny defendant’s motion in its entirety.

25

26

27

28

                                              6
